NOTE: This order is nonprecedentia1.
United States Court of Appeals
for the FederaI Circuit
ALLSTAR TIRE & WHEEL, INC..
Plaintiff-Appellant,
V.
WI'IEEL PROS, INC.,
Defenclant»Appellee.
2011-1015
Appeal from the United States District Court for the
Central District of Ca1ifornia in case no. 08-CV-0563,
Judge Alicemarie H. Stot1er. `
ON MOTION
ORDER
Wheel Pr0s, Inc. moves without opposition for a 14-
day extension of time, until February 7, 2011, to file its
brief
Upon consideration thereof
IT ls ORDERE:D THAT:
The motion is granted

ALLSTAR TIRE V. WHEEL PROS 2
FOR THE CoIJRT
~.]AN 2 8 2011 lsi J an Horba1y
CC.
S
Date J an Horba1y
Clerk
David V. Jafari, Esq.
Dennis G. Ma1'tin, Esq. F"_EB
U3. COURT 0F M’PEALS FOR
THE FEDERAL GIRCU|T
JAN 2 8 2011
.IAN F.GIIBAL¥
Cl.E|`i£